PER CURIAM.
Affirmed. See Doyle v. Doyle, 789 So.2d 499, 503 (Fla. 5th DCA 2001) (“Whether to grant an award of attorney’s fees is a matter within the trial court’s sound discretion; therefore, absent a showing of abuse of that discretion, the decision cannot be reversed.”) (citations omitted); Randle-Eastern Ambulance Service, Inc. v. Vasta, 360 So.2d 68, 69 (Fla.1978) (holding that voluntary dismissal terminates the trial court’s jurisdiction); Miles v. Champlin, 805 So.2d 1085, 1087 (Fla. 1st DCA 2002) (“[A] trial court has discretion to make a reduction of child support retroactive to the date the petition for modification was filed, whenever ‘equity requires.’ ”) (emphasis added); Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976) (“It is not the function of the appellate court to substitute its judgment for that of the trial court through re-evaluation of the testimony and evidence,” but rather the test is “whether the judgment of the trial court is supported by competent evidence.”).
AFFIRMED.